         CASE 0:20-cr-00059-ECT-BRT Doc. 51 Filed 10/27/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                                File No. 20-cr-59 (ECT/BRT)

             Plaintiff,

v.
                                                           OPINION AND ORDER
Gene Paul Schave,


           Defendant.
________________________________________________________________________

Emily Polachek, United States Attorney’s Office, Minneapolis, MN, for Plaintiff United
States of America.

Douglas Olson, Office of the Federal Defender, Minneapolis, MN, for Defendant Gene
Paul Schave.
________________________________________________________________________

       Defendant Gene Paul Schave, indicted on a charge of possession of child

pornography, ECF No. 1, moved to suppress physical evidence seized in a search of his

home, ECF No. 28, as well as certain statements that he made to a law enforcement officer

during the search, ECF No. 27. In a Report and Recommendation (“R&R”), Magistrate

Judge Becky R. Thorson concluded that Schave’s motion to suppress statements should be

granted and that his motion to suppress physical evidence should be denied. R&R at 16

[ECF No. 46]. Schave objects to the latter conclusion, which will be reviewed de novo.

See 28 U.S.C. § 636(b)(1); Local Rule 72.2(b)(3).1 Based on that review, the R&R will be

accepted.



1
      Neither party objected to Magistrate Judge Thorson’s conclusion that the motion to
suppress statements that Schave made after invoking his right to counsel should be granted.
         CASE 0:20-cr-00059-ECT-BRT Doc. 51 Filed 10/27/20 Page 2 of 7




       The warrant authorizing a search of Schave’s home resulted from an application and

accompanying affidavit of Officer Dale Hanson. See Gov’t Suppression Hr’g Ex. 1

(“Gov’t Ex. 1”); ECF No. 36. According to the affidavit, a series of “Cybertips” had alerted

law enforcement to apparent child pornography originating from a particular IP address.

Gov’t Ex. 1 at 236.2 The IP address was associated with a subscriber named Paul Sutton,

who lived at an address on Como Avenue in Minneapolis. Id. at 237. After further

investigation, it appeared to Officer Hanson that the Como residence “might be a room

rental type home.” Id. at 240. Two sex offenders—Sutton and Schave—“currently live[d]

at” the address. Id. at 240–41. Officer Hanson, based on his experience with similar

investigations, reported two facts that are particularly relevant to this case.       First,

technology exists that “allows persons to share digital access over wired or wireless

networks allowing multiple persons to appear on the Internet from the same IP address

within the same residence.” Id. at 233. Second, in shared living arrangements, “[i]t is

common for one resident to pay for internet and charge the other residents for use of the

internet.” Id. at 241. A Minnesota state-court judge issued the warrant. See id. at 246.

       Schave’s first argument is about probable cause. See Def.’s Objs. to R&R at 3 [ECF

No. 49]. Specifically, he argues that, because the warrant affidavit described the Como

address as a “room rental type home” and reported that Sutton was the subscriber for the

home’s internet service, there was no probable cause to justify a search of Schave’s room



Because that portion of the R&R is not clearly erroneous, see Fed. R. Civ. P. 72(b); Grinder
v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam), it will be accepted.
2
       For consistency with the R&R, the page numbers here refer to those in the bottom
right corner of each page of the exhibit.
                                           2
         CASE 0:20-cr-00059-ECT-BRT Doc. 51 Filed 10/27/20 Page 3 of 7




and devices. Id. at 8–9. The Government disagrees, arguing that there was a sufficient

basis for probable cause because, based on the information in the affidavit, “any member

of the household could have used the flagged internet connection to upload child

pornography.” See Gov’t Resp. at 6 [ECF No. 50].

       Magistrate Judge Thorson correctly concluded that the state judge had a substantial

basis to find probable cause. See R&R at 7–8. Probable cause exists when the supporting

affidavit “sets forth sufficient facts to establish ‘a fair probability that contraband or

evidence of a crime will be found in a particular place.’” United States v. Darr, 661 F.3d

375, 380 (8th Cir. 2011) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). Officer

Hanson’s affidavit reported that child pornography had been uploaded by someone at the

Como Avenue home using an IP address linked to Sutton; that two sex offenders, Sutton

and Schave, both lived in the home; and that “[i]t is common [in room-rental situations]

for one resident to pay for internet and charge the other residents for use of the internet.”

Gov’t Ex. 1 at 236–37, 241.        This information, taken together, established a “fair

probability” that physical evidence of child-pornography crimes would be located in the

home, Darr, 661 F.3d at 380, and sufficiently connected Schave to that probability, see

United States v. Reed, No. 1:17-CR-314-MHC-LTW, 2018 WL 6611580, at *4 (N.D. Ga.

Nov. 13, 2018) (finding probable cause to search an entire residence, including the

defendant’s bedroom, when the IP address linked to child pornography was being used by

the defendant’s roommate), report and recommendation adopted, 2018 WL 6605374 (Dec.

17, 2018); cf. United States v. Chrobak, 289 F.3d 1043, 1046 (8th Cir. 2002) (holding that




                                             3
         CASE 0:20-cr-00059-ECT-BRT Doc. 51 Filed 10/27/20 Page 4 of 7




probable cause existed to search a home based on evidence that child pornography had

been uploaded from an account linked to a resident of the home).

       Schave’s second objection is that the warrant lacked sufficient particularity. See

Def.’s Objs. to R&R at 3–11. He argues that, because this “was a rental room house,” the

warrant needed to specifically authorize a search of his bedroom. Id. at 9. The Government

argues that, because Schave had access to the entire home and the internet connection, it

was reasonable for the issuing judge to conclude that anyone living in the house could have

uploaded the child pornography. See Gov’t Resp. at 6–7.

       To comply with the Fourth Amendment’s particularity requirement, a search

warrant must contain “a description of the place to be searched.” United States v. Curry,

911 F.2d 72, 76 (8th Cir. 1990) (quotation omitted); see also U.S. Const. amend. IV.

“[T]here must be evidence of a nexus between the contraband and the place to be searched,”

United States v. Alexander, 574 F.3d 484, 490 (8th Cir. 2009) (quotation omitted), and a

warrant authorizing the search of an entire building may be invalid if the police have reason

to believe that the building contains multiple, separate residences, see Marvin v. United

States, 732 F.2d 669, 673 (8th Cir. 1984). But the degree of particularity required depends

on “the circumstances and the type of items involved.” United States v. Frederickson, 846

F.2d 517, 519 (8th Cir. 1988) (quotation omitted). A reviewing court does not resolve

issues of particularity “in a vacuum,” but “on such factors as the purpose for which the

warrant was issued, the nature of the items to which it is directed, and the total

circumstances surrounding the case.” United States v. Fiorito, 640 F.3d 338, 346 (8th Cir.

2011) (quotation omitted).


                                             4
         CASE 0:20-cr-00059-ECT-BRT Doc. 51 Filed 10/27/20 Page 5 of 7




       Magistrate Judge Thorson correctly determined that the search warrant was

sufficiently particular. See R&R at 9–11. As noted above, the affidavit supporting the

warrant established a fair probability that evidence of child pornography would be found

at the Como residence. It identified both Sutton and Schave as residents of the home and

explained why both men could be using the same internet service. And as Magistrate Judge

Thorson found, the potential “room rental” character of the home gave no reason to believe

that it was separated into distinct, private units or that Sutton and Schave did not have

access to the whole building. Id. at 11. Under these circumstances, the warrant could

reasonably authorize a search of both Schave’s room and Sutton’s room, along with the

areas to which either man had access. See United States v. Perez, 484 F.3d 735, 741 (5th

Cir. 2007) (stating that a warrant authorizing a search of a multi-unit structure is valid if

there is probable cause to search each unit or “the targets of the investigation have access

to the entire structure”); 2 Wayne R. LaFave et al., Criminal Procedure § 3.4(e) n.89 (Dec.

2019 Update) (“[W]here several persons . . . occupy certain premises in common, courts

have readily upheld a single warrant describing the entire premises.”); see also United

States v. Tillotson, No. 2:08-CR-33, 2008 WL 5140773, at * 7 (E.D. Tenn. Dec. 2, 2008)

(“Having no knowledge where the computer (or computers) and other electronic storage

devices might be located, [the agent] reasonably was authorized to search throughout the

entire house.”). Schave’s argument rests on the false premise that only Sutton was a target

of the investigation. The affidavit identified both men as registered sex offenders living at

the home, and the fact that Sutton was the named internet subscriber did not limit the

investigation to him.


                                             5
         CASE 0:20-cr-00059-ECT-BRT Doc. 51 Filed 10/27/20 Page 6 of 7




       Although Schave does not explicitly raise the argument that the execution of the

warrant—as opposed to its facial validity—was improper, he does cite cases to that effect.

See Def.’s Objs. to R&R at 8; see also, e.g., United States v. Shamaeizadeh, 80 F.3d 1131,

1138–39 (6th Cir. 1996) (explaining that officers must restrict their search once they

discover that a dwelling is divided into separate units). As Magistrate Judge Thorson

recognized, these cases are inapposite because both Schave and Sutton were named in the

warrant affidavit as registered sex offenders living at the home, and there was probable

cause to search the areas to which either man had access. R&R at 12–13 & n.5. No later-

acquired information affected this conclusion.

       Finally, Schave argues that the good-faith exception to the exclusionary rule cannot

apply because: (1) the officers could not reasonably have believed that there was probable

cause to search his room and his devices; and (2) the officers could not reasonably have

believed that the warrant was sufficiently particular. See Def.’s Objs. to R&R at 11–14.

       For the reasons already discussed, this argument fails. “[T]he exclusionary rule

does not apply when the police conduct a search in ‘objectively reasonable reliance’ on a

warrant later held invalid.” Davis v. United States, 564 U.S. 229, 238–39 (2011) (quoting

United States v. Leon, 468 U.S. 897, 922 (1984)). The warrant in this case was not lacking

in either probable cause or particularity, and thus it was reasonable for the officers

executing the search to rely on it. See Leon, 468 U.S. at 921 (“In the ordinary case, an

officer cannot be expected to question the magistrate’s probable-cause determination or his

judgment that the form of the warrant is technically sufficient.”).




                                             6
            CASE 0:20-cr-00059-ECT-BRT Doc. 51 Filed 10/27/20 Page 7 of 7




       Furthermore, even if the search warrant had been invalid, it still would have been

reasonable for the officers to rely on it. The affidavit gave sufficient reason to believe that

someone in the home had uploaded child pornography and identified Schave as one of the

current residents. Moreover, once officers were on the scene but before they completed

the search, Schave told them that he had electronic devices in his bedroom and an adjoining

closet that may have violated the conditions of his probation. R&R at 15. As Magistrate

Judge Thorson recognized, this gave officers further reason to search those areas. Id.; see

United States v. Koons, 300 F.3d 985, 991 (8th Cir. 2002) (“The totality of the

circumstances are considered in determining whether an officer acted in objective good

faith under Leon.” (citation omitted)).

                                           ORDER

       Therefore, based on all the files, records, and proceedings in the above-captioned

matter, IT IS ORDERED THAT:

       1.       Defendant   Gene    Paul    Schave’s    Objection     to   the   Report    and

Recommendation [ECF No. 49] is OVERRULED;

       2.       The Report and Recommendation [ECF No. 46] is ACCEPTED;

       3.       Defendant’s Motion to Suppress Statements, Admissions, and Answers [ECF

No. 27] is GRANTED.

       4.       Defendant’s Motion to Suppress Evidence Obtained as a Result of Search

and Seizure [ECF No. 28] is DENIED.


Dated: October 27, 2020                    s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court

                                              7
